 562324 NLRB No. 97DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On February 28, 1997, Administrative Law Judge Philip P.McLeod issued the attached bench decision. The Respondent filed
exceptions and a supporting brief. The General Counsel filed an an-
swering brief, which the Charging Party joined. The Respondent
filed a reply brief.2The Respondent has excepted to some of the judge™s credibilityfindings. The Board™s established policy is not to overrule an admin-
istrative law judge™s credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.Merchant Fast Motor Lines, Inc. and Union ofTransportation Employees. Case 16ŒCAŒ17950September 30, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThe issue presented in this case1is whether the Re-spondent violated Section 8(a)(5) and (1) of the Act by
failing to furnish the Union with requested financial in-
formation in connection with the Respondent™s ces-
sation of contributions to a contractual employee re-
tirement plan. The National Labor Relations Board has
considered the decision and the record in light of the
exceptions and briefs and has decided to affirm the
judge™s rulings, findings,2and conclusions, as furtherexplained in this decision, and to adopt the rec-
ommended Order as modified below.The Respondent is one of several subsidiaries of aholding company known as Merchants, Inc. The Union
has represented a bargaining unit of the Respondent™s
drivers and mechanics for many years. The parties
have had a series of bargaining agreements, including
one that was in effect from April 1994 to April 1997.
Since approximately 1986, each contract has provided
for an employee retirement plan established in accord
with Section 401(k) of the Federal Internal Revenue
Code. Pursuant to the plan, employees have deferred a
percentage of their wages to an individual retirement
account. The Respondent has matched the employee
contribution, up to 4 percent of wages, for each cal-
endar quarter. In addition, the Respondent has depos-
ited in each employee™s account a year-end ‚‚basic™™
contribution equal to 2.5 percent of the employee™s
wages.The Respondent is one of approximately seven sub-sidiaries of Merchants that participate in the 401(k)
plan. According to the Respondent, IRS regulations re-
quire that all employer contributions to the plan be
made from ‚‚net profits™™Ša figure which is deter-
mined based on the combined performance of all Mer-
chant subsidiaries. As stated by Jerry Armstrong, CEO
of Merchants, ‚‚if money is allocated to the plan when
there are no profits, the plan says this is against therules and the company can get in deep trouble with theIRS.™™On November 3, 1995, the Respondent informed theUnion that the participating 401(k) subsidiaries of
Merchants, including itself, had failed collectively to
produce a profit for the third quarter of 1995 and that
it was prohibited by IRS regulations governing 401(k)
plans from making the third quarter matching contribu-
tions that were due on October 1. The Respondent fur-
ther informed the Union that because the financial out-look was not expected to brighten, no fourth quarter
matching or year-end basic contributions would be
made.The parties thereafter engaged in midterm bargain-ing over substantive changes to the 401(k) plan. They
also exchanged proposals regarding the financial infor-
mation to be furnished to the Union to enable it to ver-
ify whether the Respondent™s failure to contribute to
the plan was because of the failure to earn a profit. It
is undisputed that the Respondent and the Union
agreed to amend the plan so that contributions made
to employee accounts during the first two quarters of
1995 would not have to be refunded. In a finding
which the Respondent disputes, the judge found that
the Respondent also agreed to the Union™s proposal
that the Respondent must provide certain supporting fi-
nancial information.Although the Respondent did provide some generalinformation regarding its profitability, it did not pro-
vide the specific information covered by the Union™s
proposal. Consequently, by letter dated March 27,
1996, the Union requested that the Respondent provide
15 specific items of information ‚‚fully document[ing]
the legal and financial necessity for suspending con-
tributions to the 401(k) Plan.™™ The Union stated a
need for this information in order to evaluate the Re-
spondent™s claims of nonprofitability and to formulate
bargaining proposals. A May 13 union letter to the Re-
spondent repeated the information request and stated
that the information was also needed to prepare for ar-
bitration of a pending grievance contesting the Re-
spondent™s failure to make third quarter contributions
to the 401(k) plan. The Respondent failed to provide
7 of the 15 listed items of requested information.The judge found that the Respondent violated Sec-tion 8(a)(5) by failing to provide all the requested in-
formation. In its exceptions, the Respondent protests
that the Union failed to prove the relevance of this in-
formation, particularly as it related to other Merchants
subsidiaries, that it has not made any claim of financial
inability to pay that would trigger a statutory obliga-
tion to provide it, that neither did it contractually agree
to the Union™s proposal to provide financial informa-
tion, and that, in any event, the conclusion of midterm
bargaining about changes to the 401(k) plan hasVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00562Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 563MERCHANT FAST MOTOR LINES3Detroit Newspaper Agency, 317 NLRB 1071 (1995).4Breach of such a contractual agreement may, of course, providea separate basis for finding an 8(a)(5) violation.5Item 11 of the Union™s information request was excluded fromthe complaint and, therefore, we do not find that the Respondent un-
lawfully refused to furnish the information set forth therein. We shall
modify the judge™s Order accordingly.mooted the Union™s need for information. We find nomerit in these exceptions.As a general rule, a union as bargaining representa-tive is presumptively entitled to information concern-
ing terms and conditions of employment of unit em-
ployees. NLRB v. Acme Industrial Co., 385 U.S. 432,435Œ436 (1967). Employee fringe benefits, including
retirement plans, constitute mandatory terms of em-
ployment about which parties must bargain, Elizabeth-town Water Co., 234 NLRB 318, 320 (1978), and theBoard has held that information concerning the financ-
ing of retirement plans is presumptively relevant and
reasonably necessary to a union in carrying out its col-
lective-bargaining functions, particularly during ongo-
ing negotiations. Circuit-Wise, Inc., 306 NLRB 766,768Œ769 (1992); Borden, Inc., 235 NLRB 982, 983(1978), enfd. in relevant part 600 F.2d 313 (1st Cir.
1979).Applying these principles here, we agree with thejudge that the information requested by the Union was
relevant to fulfilling its responsibilities as an exclusive
bargaining representative and, therefore, should have
been provided. The Union™s information request was in
direct response to the Respondent™s assertion that a
corporatewide lack of profits was the reason for the
cessation of employer contributions to the plan. The
Union was not required to accept the Respondent™s
declaration that there were no profits to fund the plan;
nor was it required to accept only the summary finan-
cial information offered by the Respondent during lim-
ited negotiations to amend the plan.Regardless of whether the parties had concludedthese negotiations and contemplated no further bar-
gaining, the Union was entitled, for the purposes of ad-
ministering and ensuring the Respondent™s compliance
with the contractual 401(k) plan, to have its own ac-
countants examine the requested specific financial in-
formation to determine for itself whether the failure to
make 401(k) contributions was due to the lack of prof-
its. The requested information was relevant and nec-
essary to make that determination. Circuit-Wise, 306NLRB at 768. The information was also specifically
relevant and necessary to the Union™s processing of the
pending grievance contesting the failure to make the
1995 third-quarter matching contributions. Pennsyl-vania Power Co., 301 NLRB 1104, 1105 (1991) (in-formation which aids the arbitral process, whether at
the grievance stage or after the parties have agreed to
arbitration, is relevant and must be provided).We disagree with the Respondent that it had no obli-gation to provide the disputed financial information be-
cause it had made no claim of inability to pay or be-
cause the Union had failed to prove the relevance of
financial information about other Merchants subsidi-
aries that did not employ unit employees. We repeat
that the information sought here concerned contractualretirement benefits of unit employees. Such informa-tion is presumptively relevant. The Union was not re-
quired to prove a need for it. Lamar Outdoor Advertis-ing, 257 NLRB 90, 93 (1981). Furthermore, the Re-spondent™s own interpretation of the terms of the
401(k) plan, making its contributions contingent on
corporatewide profitability, clearly demonstrates the
relevance of financial information about both the Re-
spondent and other participating Merchants companies
at any time the Respondent suspends its 401(k) con-
tributions based on a claim of nonprofitability. This
was precisely the event that led to the Union™s infor-
mation request.We also reject the Respondent™s contention that itproperly withheld the information, because the request
became moot when the parties concluded their mid-
term negotiations to amend the 401(k) plan. As pre-
viously stated, the financial information requested here
was relevant to the Union™s ongoing concern about the
Respondent™s compliance with the 401(k) plan and its
specific concern, expressed in a grievance, about the
Respondent™s failure to make contributions for the
third quarter of 1995 and thereafter. Even if the parties
contemplated no further midterm bargaining about the
plan, these legitimate concerns of the Union continue
to justify its need for the requested information. Fur-
thermore, it does not matter whether the Respondent
and Union agreed or failed to agree during their lim-
ited midterm negotiations to impose additional con-tractual obligations on the Respondent to provide cer-tain financial information. The finding of an unfair
labor practice here turns on the Respondent™s statutory
obligation to provide information,3regardless ofwhether it contractually agreed to provide it.4In sum, for the foregoing reasons, we agree with thejudge that the Respondent violated Section 8(a)(5) and
(1) by refusing to furnish the Union with the financial
information that it requested in its letter dated March
27, 1996. Accordingly, except as noted below, we shall
adopt his Order recommending that the information be
furnished.5ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Mer-
chant Fast Motor Lines, Inc., Abilene, Texas, its offi-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00563Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6To the extent that the Respondent has already furnished any ofthe requested information, that information need not be refurnished.1If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.cers, agents, successors, and assigns, shall take the ac-tion set forth in the Order as modified.61. Substitute the following for paragraph 2(a).‚‚(a) Except for item 11, provide the Union with in-formation requested by it by letter dated March 27,
1996, so that the Union may determine whether the
Respondent is complying with the collective-bargain-
ing agreement between the parties.™™2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
fail and refuse to provide the Unionof Transportation Employees with relevant requested
information necessary for it to determine whether we
are complying with the collective-bargaining agree-
ment.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
provide the Union with information re-quested by it by letter dated March 27, 1996, except
as set forth in item 11, so that the Union may deter-
mine whether we are complying with the collective-
bargaining agreement.MERCHANTFASTMOTORLINES, INC.Elizabeth Ramirez, Esq. and Edward Valverde, Esq. for theGeneral Counsel.Ben F. Foster Jr., Esq. (Foster, Heller & Kilgore), of SanAntonio, Texas, for the Respondent.James L. Hicks Jr., Esq., of Dallas, Texas, for the ChargingParty.BENCH DECISIONSTATEMENTOFTHE
CASEPHILIPP. MCLEOD, Administrative Law Judge. I heard thiscase in Fort Worth, Texas, on January 15 and 16, 1997. The
case originated from charges filed by Union of Transpor-
tation Employees (the Union) against Merchant Fast Motor
Lines, Inc. (Respondent). On July 10, 1996, a complaint and
notice of hearing issued. The complaint alleges that Respond-
ent violated Section 8(a)(1) and (5) of the National Labor
Relations Act (the Act), by failing to provide the Union with
certain requested information as more fully described in the
attached pages of the bench decision issued on January 16,
1997.In its answer to the consolidated complaint, Respondentadmitted certain allegations, including the filing and serving
of the charges; its status as an employer within the meaning
of the Act; the status of the Union as a labor organization
within the meaning of the Act; and that the Union is the ex-
clusive collective-bargaining representative of Respondent™s
driver and maintenance employees. Respondent denied hav-
ing engaged in any conduct which would constitute an unfair
labor practice within the meaning of the Act.At the trial here, all parties were represented and affordedfull opportunity to be heard, to examine and cross-examine
witnesses, and to introduce evidence. Following oral argu-
ment on January 15, I delivered a bench decision on January
16 pursuant to Section 102.35 of the Board™s Rules and Reg-
ulations. In accordance with Section 102.45 thereof, I certify
the accuracy of, and attach hereto as ‚‚Appendix A,™™ the
pertinent portion of the trial transcript, specifically page 201,
line 1 through page 227, line 12 with the following correc-
tions: Page 202, line 1 ‚‚allegation™™ should be ‚‚answer.™™
Other minor errors may occur, but are obvious and insignifi-
cant. Errors may also occur in quoted portions of Board and
court decisions, but those errors are obvious by reference to
original decisions as printed.I have found that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)
of the Act; that the Union is a labor organization within the
meaning of the Act; and that Respondent violated the Act in
the particulars and for the reasons stated in my oral bench
decision. The unfair labor practices which Respondent has
been found to have engaged in have a close, intimate, and
substantial relationship to trade, traffic, and commerce
among the several States and tend to lead to labor disputes
burdening and obstructing commerce and the free flow of
commerce within the meaning of Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices in violation of the Act, I shall rec-
ommend that it be ordered to cease and desist and to take
certain affirmative action designed to effectuate the policies
of the Act.Accordingly, I issue the following recommended1VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00564Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 565MERCHANT FAST MOTOR LINES2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™ORDERThe Respondent, Merchant Fast Motor Lines, Inc., Abi-lene, Texas, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing and refusing to provide the Union with relevantrequested information necessary for it to determine whether
Respondent is complying with the collective-bargaining
agreement between the parties.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Provide the Union with information requested by it byletter dated March 27, 1996, so that the Union may deter-
mine whether Respondent is complying with the collective-
bargaining agreement between the parties.(b) Post at all of its facilities where bargaining unit mem-bers perform services on a regular basis copies of the at-
tached notice marked ‚‚Appendix.™™2Copies of the notice, onforms provided by the Regional Director for Region 16, after
being signed by the Respondent™s authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply herewith.APPENDIX A201PROCEEDINGSJUDGEMCLEOD: This bench decision is made and filedpursuant to Section 102.35(10) and Section 102.45 of the
Board™s rules and regulations.The complaint herein alleges that Respondent violatedSection 8(a)(1) and (5) of the Act by failing to provide the
Union with relevant requested information including (a), cop-
ies of all IRS letter rulings or other IRS determinations; (b),
an itemization of all expenses incurred by and/or reimburse-
ments made to the plan committee or it™s individual members
since 1993; (c), the names and principal place of business of
all employers participating in the plan since January 1993;
(d), copies of all audited financial statements prepared for
Merchants owners, investors, lenders, and/or regulators for
each fiscal year since the inception of the present 401K plan;(e), copies of federal income tax returns for each of the indi-
vidual Merchants control entities and the consolidated federal
return for the last three fiscal years; (f), copies of documents
reflecting a breakdown of compensation packages for all of-
ficers of Merchants and its controlled companies, and, (g),copies of all narrative documents that have been prepared forMFML™s owners, investors, lenders, or regulators that depict
or describe MFML™s financial condition.What I have done just now really is quote from paragraph10 of the complaint.202Respondent in its allegation admitted certain allegations,including the filing and serving of the charges, its status as
an employer within the meaning of the Act, the status of the
Union as a labor organization within the meaning of the Act,
and the status of certain individuals as supervisors and agents
of Respondent within the meaning of Section 211 of the Act.Respondent also admitted certain other factual and legalallegations, including the appropriate collective-bargaining
unit described in paragraph 7 of the complaint, the back-
ground of the collective-bargaining relationship between the
union and Respondent described in paragraph 8 of the com-
plaint, and the legal conclusion that the Union has been and
is the exclusive collective-bargaining representative of the
employees in the appropriate bargaining unit.Respondent denied having engaged in any conduct whichwould constitute an unfair labor practice within the meaning
of the Act. At the trial herein, all parties were represented
and afforded full opportunity to be heard, to examine and
cross-examine witnesses, and to introduce evidence.I have carefully listened to and considered the testimonyof the witnesses, the closing arguments of counsel, and the
case authority for each side given to me during this proceed-
ing. Upon the entire record in this case and from my obser-
vation of the witnesses I find as follows: First, as a prelimi-
nary matter, that Respondent is and has been at all times ma-
terial203herein an Employer engaged in commerce within the mean-ing of Section 22.6 and 7 of the Act.Secondly also as a preliminary matter that the Union isand has been at all times material herein a labor organization
within the meaning of Section 25 of the Act.Now, with respect to the substantive allegations of thecomplaint, I think it™s best to discuss themŠoh, I meant to
mention and forgot. Let me add here that Respondent in its
answer to the complaint in addition to having denied having
engaged in any conduct which would constitute an unfair
labor practice also alleges three affirmative defenses: one,
that the Union made its request for information in bad faithand for the purpose of harassing Respondent; and, two, that
the information requested was effectively moot; and, three,
that Respondent has provided the Union with the relevant in-
formation.Now, moving onto the substantive issues: Joint Exhibit 37is the existing collective-bargaining agreement between Re-
spondent and the Union, and that document shows in article
30 on pages 44 and 45 that a retirement plan is called for,
referred to therein as the retirement security plan. There are
four relatively short subsections of article 30. I need not
quote them here; they speak for themselves.The record reflects that in November 1995, Respondent re-quested the Union to meet and discuss with it certainVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00565Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
changes to or modifications of the existing retirement plan.A meeting204was held on or about November 3, 1995, at the offices ofRespondent™s counsel, Ben Foster.As testified to by Paul Bohelski at that meeting, Respond-ent advised the Union that it had been trying to seek modi-
fications to the existing 401K plan, and that certain ‚‚plan
improvements™™ which the UnionŠwhich the Respondent
wanted to make needed to be made by December 31, 1995.Addressing Mr. Bohelski™s other testimony regarding thisissue, I note Mr. Bohelski testified that the Union understood
as of the time of that meeting that if any one subsidiary of
Merchants, Inc., made a profit, that a 401 contributionŠ
401K contribution would be made.I specifically note Mr. Bohelski did not testify and noother evidence was presented showing that, in fact, Respond-
ent has a legal obligation to make contributions to the 401K
plan on the basis of a single subsidiary having made a profit.
I make that finding only because I believe that was raised
in counsel for General Counsel™s opening statement and, in
fact, no evidence was presented to that effect.Mr. Bohelski testified credibly that at the meeting on No-vember 3, 1995, the Union was informed by the Respondent
that the Respondent wanted two agreements in addition to
the proposed substantive modification of the retirement plan,
those two agreements being, one, an agreement that there
would be no lawsuits filed by the Union with regard to the
proposed change;205and, two, an agreement as to the type of information whichwould be provided to the Union with regard to the 401K
plan. That is really not in dispute, and his testimony with re-
gard to that is entirely credible.Nothing was agreed to at the November 3 meeting otherthan the Union agreeing to consider Respondent™s proposed
changes. The record reflects in Joint Exhibit 1 that on or
about November 6, 1995, James L. Hicks, Jr., counsel for the
Union, wrote to Ben F. Foster, Jr., counsel for the Respond-
ent, a letter which contains certain language which would
best be quoted here.In the first paragraph, Mr. Hicks states in part, ‚‚Especiallygiven the fact that Merchants wanted an immediate answer,
I am curious about, but not surprised, that the Union was not
advised to bring its counsel.™™I quote that paragraph only because I think it is later rel-evant to the Respondent™s affirmative defense with regard to
supposed bad faith. The letter also contains the next-to-last
and last paragraphs, which read as follows: ‚‚Please provide
me with an immediate letter setting forth precisely that which
Merchants wants from the Union including, but not limited
to, references to the retirement plan documents and the col-
lective bargaining agreement. The thoroughness of your re-
sponse will impact the Union™s ability to promptly respond.™™The last paragraph of the letter reads, ‚‚Assuming that athorough response is forthcoming from you on behalf of206Merchants, you, by this letter, have my pledge that what iscontained in your response will in every respect be main-
tained in confidence between only myself and my client (the
executive board of UTE).™™I find that the last two paragraphs of this letter are not arequest for information. They are a request forŠthey are a
request that Respondent define and delineate what changes it
wants to make to the 401K plan. If we recall the testimony
of Mr. Chandler yesterday, he testified that what is in exhibit
as Joint Exhibit 32 was in the hands of Respondent at the
meeting on November 3 and was not supplied to the Union
until later.So at the time Mr. Hicks wrote his letter on November 6,he was not so much requesting information as he was advis-
ing Respondent that he would like a thorough description of
what changes were being proposed by the Respondent as
changes to the retirement plan.Sometime after that letter of November 6 and within ap-proximately a week of the meeting on November 3, Re-
spondent supplied what is in evidence as Joint Exhibit 32 to
the Union. Joint Exhibit 32 is Respondent™s proposed modi-
fication to the retirement plan.I think it™s important that we pay attention to what is con-tained on page 2 of that document. There are six numbered
paragraphs. The first numbered paragraph defines the
Union™sŠexcuse meŠthe Company™s desire to make
changes which would207allow for the monies of the first and second quarters of 1595to remain in individual accounts. Paragraphs 2, 3, 4, and 5
relate to information which the Company is proposing to
supply to the Union with regard to the retirement plan, and
I take specific note of these four paragraphs because I think
they relate very much to Respondent™s position that there
was bad faith on the part of the Union in making its request
for information.In particular, I find the language of these paragraphs 2, 3,4, and 5 to be apparently, if not in fact, self-contradictory
on their face, at least to the point of raising good questions
in the minds of the Union what the Company was willing
to provide and what it was not.And in particular, I note that in paragraph 2, Respondentpurports to be willing to make available to the Union certain
information with regard to Merchants, Inc. But in paragraph
3, the language suggests that the Union will have access to
the Interstace Commerce Commission to certain financial re-
ports of Merchants Fast Motor Lines, Inc., and ‚‚to no other
information.™™The record reflects that by letter November 8, 1995, inevidence as Joint Exhibit 2, the Union wrote to Mr. Chandler
as followsŠand the letter™s two pages long. The actual rel-
evant language as far as I™m concerned is in the first sen-
tence of the last paragraph of the letter. That sentence reads
as follows ‚‚This Union will agree to make an amendment
to the plan to avoid208the return of the first and second quarter matching contribu-tions.™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00566Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 567MERCHANT FAST MOTOR LINESThe record reflects that by letter dated November 14,1995, Mr. Foster wrote to Mr. Hicks a letter in evidence as
Joint Exhibit 4. This letter is important largely in response
to the affirmative defense of alleged bad faith.The letter states in part, ‚‚It is my understanding, however,that Joe Chandler of Merchants has spoken with you in re-
gard to the 401K issues and has forwarded to you the mate-
rials you requested™™Šreferring to the letter of November 6.The letter goes on to say, ‚‚The Union responded to theCompany™s request through a letter from Mr. Bohelski to Joe
Chandler dated November 8, 1995, indicating that the Union
is unwilling to agree to the suggested changes. Accordingly,
I am uncertain that the information you received was of any
benefitŠit obviously had no effect on your client™s deci-
sion.™™I note that this letter misconstrues the Union™s position inthis matter, and I take this into account in ultimately drawing
the conclusion that to the extent there™s any bad faith or to
the extent that™s even relevant, the bad faith here is on the
part of Respondent and not on the part of the Union.The record reflects that by letter dated November 16,1995, in evidence as Joint Exhibit 5, Jerry T. Armstrong,
President and CEO of Merchants, Inc., wrote to 401K209participants, including employees, a three-page letter, whichwill not be quoted at length, except to the extent that there
is language in the second full paragraph on page 2 which
reads as follows: ‚‚This 401K plan is a Merchants, Inc., plan.
Merchants Fast Motor Lines has been unprofitable in past
quarters; however, the other companies made up for the
losses and we could fund.‚‚This year, the other companies were unable to makeenough profits to place Merchants, Inc., into a profitable po-
sition; therefore, no funding could take place. Funding the
third quarter is not permissible under the rules of our 401K
plan. NowŠwe must get the UTE to sit and negotiate a solu-
tion to the first- and second-quarter match. A simple yes an-
swer will not work. We have the obligation to discuss
changes to make these improvements and need meetings and
cooperation.™™I take this as a recognition on the part of Mr. Armstrongthat indeed both parties had a willingness, if not an obliga-
tion, to sit down and discuss proposed changes to the 401K
plan.The letterŠthe record reflects that by letter dated Novem-ber 20, 1995, in evidence as Joint Exhibit 6, Mr. Chandler,
who was then senior vice president of administration, wrote
to Mr. Bohelski a three-page letter, which definitely will not
be quoted in its entirety but does need to be quoted at some
length in order to understand exactly what has taken place
here.210First of all, in the second full paragraph of this letter, Mr.Chandler states as follows: ‚‚I anticipated™™Šthis is referring
to the November 3 meetingŠ‚‚I anticipated that you would
want legal assistance, and was extremely surprised that you
didn™t call and discuss the issue with an attorney during the
meeting.™™I take this as the Company™s attempt to answer the pointmade by Mr. Hicks in Joint Exhibit 1, his letter dated No-vember 6, 1995, and find it significance only with respect tothe alleged affirmative defense of bad faith. However, there
are certain other portions of the letter which are relevant to
the matter of the Union™s request for information.Specifically on page 2 of this letter, Mr. Chandler ac-knowledges that it is anticipated various financial informa-
tion will be supplied to the Union. In my view, it is an at-
tempt to clarify and further delineate the kind of information
which the company has proposed making available to the
Union and is a modification or a clarification of Joint Exhibit
32, page 2, where the Company proposes providing certain
information.The record reflects that a meeting was scheduled betweenthe parties for December 8, 1995, to discuss the Company™s
proposed changes to the 401K plan. That letter was held and
as testified to by Mr. Chandler and Mr. BohelskiŠwas the
meeting at which Mr. Bohelski, Mr. Tyler, Mr. Pritchett, Mr.
Goode and Mr. Šstrike that; I™m wrong. That™s the Novem-
ber 3 meeting.211The December 8 meeting is the meeting at which the rep-resentatives of theŠat which attorneys from Jones, Day,
Reavis and Pogue attended to try to clarify certain matters
related to the 401K plan. The importance of that meeting is
the fact that it was held, that it was for the purpose of dis-
cussing the proposed changes to the 401K plan. No final
agreement was reached at that meeting.The record reflects that in a memorandum dated December15, 1995, entitled ‚‚UTE News,™™ Mr. Bohelski wrote to what
I presume are the members of the UTE and members of the
bargaining unit represented here a five-page memorandum
which starts out, ‚‚To protect your retirement security inter-
ests, UTE will be represented by legal counsel who is an ex-
pert on ERISA law and 401K issues. As of this date, nothing
has been resolved with is the Company.™™The next two paragraphs are the paragraphs to which Re-spondent points as evidence of the Union™s bad faith in re-
questing information here. And the two paragraphs in ques-
tion refer in part to a ‚‚pea under the shell game,™™ which
the Union accuses the Respondent of not in fact, but perhaps
being engaged in and suggests in part that Respondent
should, even if it means using profits from Merchants of
California, fund the plan.Now, Respondent points to these two paragraphs as evi-dence of harassment by the Union making its request for in-
formation. I frankly have to say that I don™t see these para-
graphs as in212any way, shape, or form suggesting harassment on the partof the Union, nor as being evidence of bad faith by the
Union in making its request for information. These are sim-
ply examples of partisan rhetoric which is used all the time
by Unions in communicating to members certain positions
than a company is taking in bargaining. And frankly, that™s
the only significance I find in these, is that there had come
a point as of December 15 where there was at least a certain
amount of mistrust between the parties about what it was Re-
spondent was trying to accomplish in making these changes
and certain misunderstandings on the part of the Union aboutVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00567Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
what was, in factŠwhat were, in fact, the mechanics offunding a 401K plan.The record reflects that on or about December 27, 1995,the Union made aŠwhat would best be described as a coun-
terproposal to Respondent™s proposed changes to the 401K
retirement plan. This counterproposal on the part of the
Union is in evidence as Joint Exhibit 17, and I find it very
significant in this case that Mr. Chandler testified yesterday
that all of the first five paragraphs of this counterproposal
were agreed to.In particular, the first paragraph is the paragraph describ-ing the actual change. Paragraphs 2, 3, 4, and 5 are para-
graphs which describe certain information which the Com-
pany will make available to the Union.213The second paragraph reads as follows: ‚‚Until such timeas Merchants, Inc., becomes profitable and resumes contribu-
tions to its retirement security plan, the Union will be pro-
vided with financial information of Merchants, Inc., includ-
ing a balance sheet, income statement, and statement of
changes in accumulated and/or retained earnings.™™The third paragraph reads, ‚‚That the Union shall continueto have access to the Interstate Commerce Commission., or
equivalent regulatory government agency, to the financial re-
ports submitted on behalf of Merchants Fast Motor Lines,
Inc.™™The fourth paragraph reads, ‚‚That the information on be-half of Merchants Fast Motor Lines, Inc., to be provided to
the Union as quoted in 3 above will be provided to the
Union quarterly and certified by the corporate comptroller of
Merchants, Inc.™™And last but not least, the fifth paragraph reads, ‚‚Thatshould contributions not be made at the end of any calendar
year, the Union will be provided the same financial informa-
tion as noted in 2 above, certified by the public accounting
firm performing the annual audit for Merchants, Inc., and
that the same is made pursuant to GAAP.™™As I have said, Mr. Chandler admits to having agreed tosupply that information to the Union. Now, I purposely said
that counterproposal was made on or about December 27, be-
cause Mr. Chandler testified to events which occurred on De-
cember 27,214late in the afternoon of December 27, December 28, the factthat he was going hunting and the fact that a secretary was
then informed to put out letters which are in evidence as
Joint Exhibits 18 and 19. It™s not clear exactly when Joint
Exhibit 17 was received by Mr. Chandler, but it is clear that
it was received on or before he dictated the letter of Decem-
ber 28, 1995.Now, the record reflects that by letter dated March 25,1996, the Union wrote to Respondent requesting certain in-
formation. It is important to note that this request for infor-
mation was made in or related to negotiations between Gyp-
sum Transport, Inc., and the Union.As Mr. Foster points out in his closing argumentŠoh, in-cidentally, that request for information was directed to Gyp-
sum Transport, Inc., not to the Respondent. As Mr. Foster
points out, within a few days of that and specifically by let-ter dated March 27, 1996, the Union requested certain spe-cific information of the Respondent, Merchants Fast MotorLines, Inc.That request for information is the operative request for in-formation which brings us here today and that is in evidence
as Joint Exhibit 23.Now, the credible testimony of Mr. Bohelski shows, asdoes Joint Exhibit 24, which is Respondent™s reply, that Re-
spondent did, in fact, refuse to supply certain of the re-
quested information, specifically items 3, 9, 11, 12, 13, 14,
and 15,215and those are, for all practical purposes, the items which areaddressed in paragraph 10 of the complaint. I find that Re-
spondent did refuse to supply the items in those requested
paragraphs.Mr. Foster™s reply to that request is a letter dated April 12,1996, in evidence as Joint Exhibit 24, and I find that Mr.
Foster™s letter, both as a factual matter, and I draw the legal
conclusion that by it, Respondent did refuse to supply the re-
quested items that I™ve just identified.I also note certain relevant language in Mr. Foster™s letter.In it, Mr. Foster accuses the Union of requesting the infor-
mation for purposes of harassing Respondent. He then goes
on to state, ‚‚I do not believe we are currently engaged in
a ‚negotiating™ process over the contents of any portion of
that agreement, much less Article 30, dealing with the retire-
ment provisions to which your request for information is al-
legedly addressed.‚‚Additionally, may I remind you that the parties™ agree-ment, particularly Section 3 of Article 30 provides, ‚‚Any
changes will be discussed with the UTE board of directors
prior to being placed into effect.™™In my view, Mr. Foster by this letter has engaged in whatcould best be described as a classic bait and switch, which
one might expect to find from a used-car salesman, but not
from an attorney representing the Respondent here who has
just attempted216to negotiate certain changes in the retirement plan. He hasfor all practical purposes said now that you™ve agreed to the
one substantive change we asked for, and even though we
have agreed to supply you with information which Mr. Chan-
dler testified to yesterday, we are not only not supplying you
with that, but we™re not going to supply you with the other
information that you have asked in lieu of us supplying you
with the information we agreed to but aren™t.To the extent that there is any bad faith in this case andto the extent that that™s even a relevant issue, the bad faith
is on the part of the Respondent, not on the part of the
Union. Now, what I have not discussed in great detail but
will allude to in passing is the fact that Union filed certain
grievances with regard to Respondent™s failure to contribute
funds to the 401K plan. Those are relevant almost as a sec-
ondary proposition to the Respondent™s other obligation to
supply the requested information.But just for the record, the grievance and the Company™sresponse to that are in evidence as Joint Exhibit 3, Joint Ex-
hibit 7, Joint Exhibit 8, Joint Exhibit 9, Joint Exhibit 9ŒA,
Joint Exhibit 11, Joint Exhibit 13, Joint Exhibit 14, Joint Ex-hibit 15, Joint Exhibit 20, Joint Exhibit 21, Joint Exhibit 27,VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00568Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 569MERCHANT FAST MOTOR LINESand Joint Exhibit 29. Those are the items of correspondenceboth by the Union and Respondent with regard to the griev-
ances. Now, turning to the applicable case law, it is the clear217that the duty to bargain collectively imposed upon an Em-ployer by Section 8(a)(5) of the Act includes a duty to pro-
vide relevant information needed by a labor Union for the
proper performance of its duties as the employees, bargaining
representative. I cite NLRB versus Truitt ManufacturingCompany, 351 U.S. 149 [1956], as the seminal case.I note in National Broadcasting Company, Inc., 318NLRB, Number 124 at page 1166, and specifically at page
1169 [1995], in the administrative law judge™s decision, the
administrative law judge makes a statement of law which has
been widely accepted as the general statement of law in this
area: ‚‚The Union™s right to relevant information is not lim-
ited to the period during that the Employer and the Union
are engaged in negotiations for a collective-bargaining agree-
ment.‚‚The Union is equally entitled to relevant informationduring the contract™s term. In order to evaluate or process
grievances and to take whatever other bona fide actions are
necessary to administer the collective-bargaining agreement.™™
And then certain cases are cited.Ultimately, I am basing my decision in this case on whatis essentially that statement of law as recited by the adminis-
trative law judge, that the Union is equally entitled to rel-
evant information during the term of a contract for one pur-
pose, in order to evaluate or process grievances, but for an-
other purpose, and equally important, to take whatever other218bona fide actions are necessary to administer the collectivebargaining agreement.As pointed out by Mr. Foster in his closing statement, in-formation sought that does not directly relate to bargaining
unit employees is deemed not to be presumptively relevant.
We have that quote from NLRB versus Wachter Construc-tion, reported at [23 F.3d 1378] (8th Cir. 1994), copies ofwhich were given to me by both Respondent and counsel for
General Counsel.The defense here seems to suggest that if it™s not presump-tively relevant, then it™s irrelevant, and that is not what this
holding means, nor is that how it™s applied. Information
sought that does not relate to bargaining unit employees is
not necessarily irrelevant; it is just not presumptively rel-
evant. Relevance must be shown before such information is
rightfully available to the Union by request.I would also note language from that same decision onpage 2198, in which the Court notes, ‚‚The Supreme Court
stated that ‚collective bargaining is a continuing process.
Among other things, it involves day-to-day adjustments in a
contract and other working rules and the resolution of new
problems covered by existing agreements.™™™I note that in the Union™s request for information here, therequest went to both unit employees who it represents; that
is, employees of Merchants Fast Motor Lines, Inc., but also
to non-unit employees, namely employees of all the other219corporations under the umbrella of Merchants, Inc., who weknow from the testimony of Mr. Chandler and the exhibits
which are in evidence, make up the pool of individuals who
participate in the 401K plan and, who pooled collectively,
determine whether or not there are profits available or re-
tained earnings available from which payments can be made
to the 401K plan.As Administrative Law Judge Will Pinner [phonetic] stat-ed in Holiday Inns, Inc., DBA Holiday Inn on the Bay, 317NLRB, Number 76 at pageŠbeginningŠreported at page
479, but as he stated on page 481 [1995], ‚‚It is well settled
that with respect to nonunit personnel, a bargaining rep-
resentative does not enjoy the relevancy presumption that ex-
ists concerning information pertaining to unit employees.‚‚When a union seeks non-unit information, however, theburdenŠ is upon the union, and in this case upon the Genera
Counsel, to establish the relevance without the benefit of any
presumption.™™There™s then certain language which I will skip over, andthen the last sentence of this paragraph reads, ‚‚That is, in-
formation pertaining to non-unit employees must be pro-
duced whenever shown to be ™related to the union™s function
as bargaining representative and reasonably necessary to per-
formance of that function.™™™ And there™s a citation there
which I will omit.Last but not leastŠprobably not last, for that matter,220but turning now to, I should say, a case called StroehmannBakeries, Inc.,ŠS-T-R-O-E-H-M-A-N-NŠBakeries, Inc.,318 NLRB, Number 110, reported at page 1069 [1995], the
Board has an opportunity there to decide a case which is re-
markably like the one before us now, at least in part.The parties were engaged in collective bargaining overvarious things, including increased contribution to the Com-
pany™s 401K plan, as cited on page 1071. The decision was
made somewhere along the line to close one of more of the
Respondent™s facilities. The union responded with a request
for information.Before we get to that, the Company™s response to some ofthe Union™s requests were an ‚‚inability to pay.™™ The Union,
then requested certain information from the Respondent
which is described on page 1072 of the Board™s decision.
And in that request for information in addition to requesting
various other information, the Union specifically requested a
listing of all Company employees, ‚‚including non-bargaining
unit and management personnel with the following informa-
tion™™: some of which included, ‚‚hourly wage or salary™™ and
‚‚salary or wage increases for the past three years.™™The request for information also included ‚‚a copy of anyand all annual reports, auditors,™ or accountants™ annual and
quarterly statements or business summary reports produced
by the Company for the past three years.™™221The relevant language in the administrative law judge™sdecision insofar as a statement of case law is concerned is
found on page 1079 and reads as follows: ‚‚The Board has
repeatedly held that there, as here, an employer predicates its
bargaining position as a matter of necessity by reason of cur-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00569Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 570DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rent alleged financial losses, the bargaining union is entitled,on request, to information pertaining to the alleged losses
and the impact on the Employer™s business.™™Skipping certain portions and then continuing, the lan-guage reads, ‚‚The present case is also similar in critical re-
spects to Steelworkers Local 5571™™Šand I™ll leave-out the
quote itself, but it continues, ‚‚The Union involved requested
information concerning the Employer™s financial condition,
including financial statements.™™And then on page 1080, the administrative law judge spe-cifically deals with a portion of the request for information
of non-unit employees including management personnel, and
it states, ‚‚I find that the requested information was relevant
and necessary to the Union™s performance of its duties as
employee bargaining representative.‚‚Such information was pertinent to the Company™s bar-gaining position™™ and the Union™s response to that position.
The information was pertinent; e.g.Šmeaning for exampleŠ
‚‚to enable the Union to evaluate whether the unit employees
were being asked to shoulder a disproportionate share of the222sacrifices proposed by the Company, and whether the Com-pany™s proposals were, in fact, necessary or even likely to
improve either the Company™s financial situation or competi-
tive posture.™™‚‚In this regard, it is significant that on termination of theSyracuse shipping unit, the Company found it necessary to
hire additional shipping employees™™Šand so forth I rely in
significant part on this language and on another case which
I will cite momentarily in finding that the Union™s request
for information as to nonbargaining-unit employees, includ-
ing specifically managerial employees, was appropriate.That other case which I alluded to a moment ago is Cir-cuit-Wise, Inc., reported at 306 NLRB 766 [1992]. That caseis even more like the case at hand than any of the others,
because in that case the Respondent was proposing to the
Union a retirement plan which was to be funded from pretax
profits. The profit-based plan was offered in response to a
Union™s demand for a pension plan with a fixed level of con-
tributions.In response to the proposal from the Respondent, theUnion requested various information of the Company, includ-
ing ‚‚total labor, overhead, selling and general administrative
expense, and interest and other expense.™™ It also asked for
‚‚the salaries of executives, personnel department employees,
and sales staff.™™™Now, what™s interesting is that the administrative lawjudge in that case found that the information need not be223provided, and he based his decision in part on a conclusionthat the Union wasn™t seriously prepared to consider or ac-
cept the Company™s proposal anyway, and therefore the
Company need not respond to the request for information.The Board overturned the administrative law judge. WhatI find particularly interesting is the way both the administra-
tive law judge and the Board addressed this issue. The ad-
ministrative law judge states in a footnote, footnote 6 on
page 777, ‚‚My opinion would be completely different had
the Union actually agreed to a pension plan where contribu-tions were based on profits. In such a circumstance and forpurposes of enforcing such a contract, the Union wouldclearly be entitled to detailed financial information because
the issue then would be the extent to which the Company
had profits upon which contributions would be due andowing.™™Moreover, in such a circumstance, I think that the Unionwould be entitled to have its own accountants examine the
Company™s original books and records.™™ Now, the adminis-
trative law judge provides no citation for his opinion in that
regard on page 6.But what™s fascinating to me is how the Board addressesthe issue. On page 769 in overturning the administrative law
judge, the Board says, ‚‚The judge conceded that, if the
Union had accepted the Respondent™s proposal, the Respond-
ent would have been obligated to furnish the requested infor-
mation.™™224Going on with the quote, ‚‚Given the proposition that theinformation would be relevant once the proposal is accepted,
it is difficult to escape the conclusion that it is relevant to
the union™s evaluation of the proposal before acceptance. We
find no logical or legal basis for requiring a party to accept
a proposal before being given a chance to view information
that is relevant and necessary to its evaluation.™™There is absolutely no doubt in my mind that in phrasingits decision as it did, the Board has agreed with the adminis-
trative law judge™s statement of law in footnote 6 on page
777 even though the judge offers no citation of authority.So it™s clear to me from Circuit-Wise that both theBoardŠthat Board, rather, would order Respondent to pro-
vide information from which the Union can determine
whether or nor the Respondent has a contractual obligation
to make payments pursuant to the 401K plan, including in-
formation addressed to nonbargaining-unit employees, and
even managerial and executive employees, where the costs
associated with those employees will be a determining factor
in whether or not Respondent is either obligated to or can
make payments pursuant to the 401K plan.So in summary, my ultimate finding in this case is that theUnion had a right to request information of Respondent ei-
ther to evaluate or process grievances or to take action or to
decide whether or not to take action to administer the collec-
tive-bargaining agreement between the parties.225And the information requested by the Union in this case,including information with regard to nonunit employees and
managerial employees, is as the administrative law judge
stated in footnote 6 of the Circuit-Wise decision clearly rel-evant because ‚‚the issue then would be the extent to which
the Company had profits upon which contributions would be
due and owing.™™Now, I™m going to go back and address momentarily thealleged affirmative defenses of the Respondent in its answer
to the complaint. I think I™ve made enough comments al-
ready about the first alleged affirmative defense of bad faith,
except that one of the factors which Mr. Foster specifically
pointed to in his closing remarks as evidence of bad faith
was the delay between January 1 and the Union™s request forVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00570Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
 571MERCHANT FAST MOTOR LINESinformation or. March 27. 1996, what he calls a 3-month hia-tus.For the Respondent to suggest that that delay somehowevidences bad faith is, in my view, absolutely ludicrous. Mr.
Chandler took the stand and testified that the Company
agreed to supply the Union with certain information, some
of which was to be supplied on a quarterly basis.The clear implication to be drawn from that was that theUnion was expecting to receive information sometime shortly
after March 1, and for the Union to then simply confirm that
request for information in writing is not evidence of bad faith
at all, but simply an intelligent business practice to follow
up and confirm the expectation of receiving information.226With regard to the second alleged affirmative defense thatthis request for information was effectively moot is equally
ludicrous, given the fact that by agreement of Mr. Chandler,
the Company had agreed to provide information to the Unionon an ongoing basis.Now, with regard to the third alleged affirmative defensein this case that the Respondent has provided the Charging
Party with the relevant information, the facts simply do not
support that affirmative defense.If, in fact, the information that was requested here wasever supplied to the Union, Respondent had it within its
power to put in evidence as exhibits precisely what was sup-
plied to the Union, and it did not do so.What we do have in evidence is Mr. Foster™s response tothe Union™s request for information, namely Joint Exhibit 24,
in which he accuses the Union of harassing Respondent by
making the request, and in which he delineates various rea-
sons for not supplying the information.So I have no evidence that I find reliable on which I couldpossibly draw a conclusion that the relevant requested infor-
mation was supplied by the Respondent.In conclusion, therefore, I find that Respondent violatedSection 8(a)(1) and (5) of the Act by failing and refusing to
supply the Union with the requested information.Having found that the Respondent has engaged in certain227unfair labor practices in violation of the Act, I shall rec-ommend that it be ordered to cease and desist and to take
certain affirmative action designed to effectuate the policies
of the Act.After I receive a copy of the transcript, I will issue a briefwritten decision certifying the correctness of the appropriate
transcript pages. That brief decision will also contain the ap-
propriate recommended order defining the remedy herein.
When you receive that decision, your time will begin to run
for the filing of exceptions to the Board. That ends my bench
decision in this matter. The hearing is now closed. Off the
record. (Whereupon, at 11:05 a.m., the hearing in the above-
entitled bench decision was concluded.)VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00571Fmt 0610Sfmt 0610D:\NLRB\324.072APPS10PsN: APPS10
